AO 91 (Rev 8/01 cease. f:ai-mj-00951 Document 1 Filed on 05/03/21 in TXSD Page 1 of 1
United States District Court

 

 

 

SOUTHERN DISTRICT OF TEXAS
UNITED STATES OF AMERICA McAllen Division
V. CRIMINAL COMPLAINT
Edith FUENTES Case Number: M-21- 951 -M ;
United States District Court
YOB: 1998 Southern District of Texas
COC: United States — FILED :
I the undersigned complainant, state the following is true and correct to the best of May 03 2021
knowledge and belief. On or about May 3, 2021 in STARR athan-O GOH cTerk

the Southern District of Texas defendant(s) did, |

 

knowing or in reckless disregard of the fact that K.B.S. and E.B.S., citizens of Mexico, have come to, entered, or
remain in the United States in violation of law, transports, or moves or attempts to transport or move such aliens
within the United States from a location in the Roma, Texas Port of Entry to a location in Rio Grande City,
Texas, in furtherance of such violation of law and brought the aliens for the purpose of commercial advantage or
private financial gain, |

in violation of Title 8 United States Code, Section(s) _1324(a)(1)(A)(ii) & 1324(a)(2)(B)\(ii)
I further state that I am a(n) _Customs and Border Protection Officer_ and that this complaint is based on the
following facts:

 

 

|
On May 3, 2021, Edith FUENTES, a United States citizen, arrived via vehicle at the Roma, Texas Port of
Entry to make entry to the United States from Mexico and attempted to transport into the United States
through the Roma, Texas Port of Entry two undocumented alien minors (female, age 11 and female, age 6),
actual Mexican Citizens, presenting them as United States citizens with two Texas birth certificates, through
means of document false statement. In order to deceive United States Customs and Border Protection officers,
the defendant presented two Texas birth certificates bearing the names M.L.R., date of birth’ 02/04/2009 and
E.N.G., date of birth 10/18/2016, at vehicle primary lane. The defendant and accompanying minors were
referred to secondary and, during secondary inspection, the defendant freely admitted that she attempted to
smuggle the minors, with true identities K.B.S. and E.B.S., into the United States, from the Roma, Texas Port -
of Entry to Rio Grande City, Texas, by presenting two Texas birth certificates while knowing that K.B.S. and
E.B.S. were undocumented alien minors. The defendant further stated that she knew that K.B.S. and E.B.S.
did not have legal status to be in or enter the United States, but the defendant admitted to having agreed to
transport K.B.S. and E.B.S. into the United States for private financial gain. The defendant intended on using
the Texas birth certificates to further K.B.S.'s and E.B.S.'s illegal entry into the United States. _

Continued on the attached sheet and made a part of this complaint: [| Yes : No

Approved By AUSA: Peter Brostowin

 

 

 

 

Submitted by reliable electronic means, sworn to & s/ Alejandro Pefia

attested to telephonically per Fed.R.Cr.P. 4.1, & Signature of Complainant

probable cause found on Alejandro Pefia CBPO-Enforcement
, Printed Name of Complainant

May 3, 2021 at 6:26PM at McAllen, Texas

Date : City and Sta

J. Scott Hacker CFE
U.S. Magistrate Judge
Name and Title of Judicial Officer Oe Officer ———

 
